IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-506-CV



LEOBARDO CANO,

	APPELLANT

vs.



RIO GRANDE CITY INDEPENDENT SCHOOL DISTRICT,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 91-12936, HONORABLE JERRY DELLANA, JUDGE PRESIDING

 


	Appellant has filed an amended motion to dismiss this appeal.  The motion is
granted; the prior opinion and judgment of this Court dated April 29, 1992, are withdrawn.  Tex.
R. App. P. Ann. 59(a) (Pamph. 1992).  The order of the trial court denying appellant's
application for temporary injunction is vacated.
	The cause is dismissed.

  

					Bea Ann Smith, Justice
[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Cause Dismissed on Appellant's Amended Motion
Filed:  June 17, 1992
[Do Not Publish]